400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel+1 December 31, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:iShares, Inc. (the “Company”) File Nos. 033-97598 and 811-09102 iShares MSCI EFM Africa ex South Africa Index Fund (S0000 38927) (the “Fund”) Request for Withdrawal of Amendments Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Company hereby requests the withdrawal of the Company’s post-effective amendments filed with respect to the Fund, a series of the Company. The Company filed the following post-effective amendments relating to the Fund on the dates shown: 485APOSAugust 20, 2012 485BXTNovember 2, 2012 485BXTNovember 29, 2012 485BXTDecember 27, 2012 485BXTJanuary 24, 2013 485BXTFebruary 21, 2013 485BXTMarch 21, 2013 485BXTApril 18, 2013 485BXTMay 16, 2013 485BXTJune 13, 2013 485BXTJuly 11, 2013 485BXTAugust 8, 2013 485BXTSeptember 5, 2013 485BXTOctober 3, 2013 485BXTOctober 31, 2013 485BXTNovember 27, 2013 485BXTDecember 26, 2013 The Company made the initial filing on August 20, 2012 for the purpose of adding the Fund as a new series of the Company.The sixteen additional filings were made for the purpose of delaying the automatic effectiveness date of the amendment.As of the last filing shown, the amendment was scheduled to become effective on January 24, 2014. Subsequent to these filings, the Company decided not to go forward with the offering of the Fund as a series of the Company.No securities were sold in connection with this offering. If you have any questions, please call Benjamin Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Very Truly Yours, iShares, Inc. By: /s/ Jack Gee Jack Gee Treasurer and Chief Financial Officer
